



Exhibit 10.19




EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT (this “Agreement”) between Michael Kors (USA), Inc. (the
“Company”), Michael Kors Holdings Limited (“MKHL”) and Thomas J. Edwards, Jr.
(“Executive”).


WHEREAS, the parties desire to enter into this Agreement to reflect their mutual
agreements with respect to the employment of Executive by the Company.
NOW, THEREFORE, in consideration of the mutual covenants, warranties and
undertakings herein contained, the parties hereto agree as follows:
1.Term. The employment of Executive with the Company under this Agreement shall
commence on April 17, 2017 (the “Commencement Date”) and shall continue through
June 30, 2021 (the “Initial Term”), subject to the terms and provisions of this
Agreement. After the expiration of the Initial Term, this Agreement shall be
automatically renewed for additional one-year terms (each, a “Renewal Term”)
unless either the Company or Executive gives written notice to the other of the
termination of this Agreement at least ninety (90) days in advance of the next
successive one-year term. Any election by the Company or Executive not to renew
such employment at the end of the Initial Term or any Renewal Term shall be at
the sole, absolute discretion of the Company or Executive, respectively. The
period Executive is actually employed hereunder during the Initial Term and any
such Renewal Terms is referred to herein as the “Term”.


2.Position and Duties.


(a)General. Executive shall be employed during the Term as Executive Vice
President, Chief Financial Officer, Chief Operating Officer and Treasurer of the
Company and MKHL and shall be based in East Rutherford, NJ spending time in New
York, NY as necessary. Executive shall report directly to the Chairman & Chief
Executive Officer of the Company and MKHL. Executive shall perform such duties
and services as are commensurate with Executive’s position and such other duties
and services as are from time to time reasonably assigned to Executive by the
Chief Executive Officer or, if there is no Chief Executive Officer, by the Board
of Directors of MKHL. Except for vacation, holiday, personal and sick days in
accordance with this Agreement and the Company’s policies for comparable senior
executives, Executive shall devote his full business time during the Term to
providing services to the Company and its affiliates. Notwithstanding the
foregoing, Executive may serve on one or more boards of directors with the
consent of the Chief Executive Officer. Executive shall maintain a primary
residence in the New York City metropolitan area during the Term.


(b)Additional Duties. Executive acknowledges and agrees that, except as
otherwise provided in accordance with this Section 2(b), the Company will be his
sole employer under this Agreement and the Company will provide all payments and
benefits to Executive under this Agreement. At the request of MKHL, Executive
further agrees, without additional compensation, to act as an officer or
director of subsidiaries of MKHL. At the direction of MKHL, any rights and
obligations of the Company hereunder may be assigned, in whole or in part, to
such subsidiaries; provided, that the Company’s obligations with respect to
compensation and benefits shall remain the Company’s obligations, unless
Executive consents in writing to such assignment, which such consent shall not
be unreasonably withheld.


3.Compensation.


(a) Base Salary. Executive’s base salary (the “Base Salary”) shall be at the
rate of $600,000 per year. The Base Salary shall be payable in substantially
equal installments in accordance with the normal payroll practices of the
Company.


(b) Periodic Review of Compensation. On an annual basis during the Term, but
without any obligation to increase or otherwise change the compensation
provisions of this Agreement, the Company agrees to undertake a review of the
performance by Executive of his duties under this Agreement and of the efforts
that he has undertaken for and on behalf of the Company.













--------------------------------------------------------------------------------





(c)Annual Bonus.


(i)With respect to each full fiscal year of the Company during the Term,
Executive shall be eligible to receive a cash bonus (the “Bonus”) based on a
percentage of Executive’s Base Salary (with the incentive levels set at 50%
target - 75% stretch - 100% maximum), in accordance with, and subject to, the
terms and conditions of the Company’s then existing executive bonus plan (the
“Bonus Plan”). Under the current Bonus Plan as in effect, the Bonus shall be 70%
based on the achievement of divisional performance targets and 30% based on the
achievement of overall corporate performance targets (in each case based on
criteria established by the Michael Kors Holdings Limited Board of Directors (or
appropriate committee thereof) at the beginning of each fiscal year), shall be
determined annually at the same time bonuses are determined for comparable
senior executives of the Company in accordance with the Bonus Plan, and shall be
payable at the same time and in the same manner as bonuses are paid to
comparable senior executives of the Company.


(ii)During the Term, the targets and performance goals, including, without
limitation, the extent to which they will be based on corporate performance,
divisional performance or other criteria consistent with the terms and
conditions of the Bonus Plan, shall be established annually by the MKHL Board of
Directors (or appropriate committee thereof) in accordance with the Bonus Plan
as then in effect.


(d)Notwithstanding the generality of the foregoing, Executive’s Bonus for the
Company’s fiscal year ending March 31, 2018 (Fiscal ‘18) shall be guaranteed at
100% of Executive’s base salary (pro-rated from the Commencement Date if the
Commencement Date occurs on or after May 1, 2017). The Company agrees to pay
Executive $300,000 of Executive’s Fiscal ’18 bonus in the first payroll
following the Commencement Date. The remaining portion of the Fiscal ’18 bonus
shall be paid to Executive following the completion of Fiscal ’18 and in any
case on the same date that such bonuses are paid to comparable senior executives
of the Company. If on or before the first anniversary of the Commencement Date
Executive terminates his employment hereunder (other than for Good Reason) or
the Company terminates Executive’s employment for Cause, Executive shall
promptly repay the Company in full for the $300,000 of the Fiscal ’18 bonus
payment paid to Executive in connection with his commencement of employment with
the Company.


(e)Benefits. During the Term, Executive shall be entitled to participate in the
benefit plans and programs, including, without limitation, medical, dental, life
insurance, disability insurance and 401(k), that the Company provides generally
to comparable senior executives in accordance with, and subject to, the terms
and conditions of such plans and programs (including, without limitation, any
eligibility limitations) as they may be modified by the Company from time to
time in its sole discretion.


(f)Travel/Expense Reimbursement. The Company shall reimburse Executive for the
ordinary and necessary business expenses incurred by him in the performance of
his duties in accordance with the Company’s policies and procedures. To the
extent Executive travels in connection with his duties hereunder, the Company
agrees to pay the cost of such travel or to reimburse Executive if he has
incurred any such costs, it being understood and agreed that the class of travel
shall be in accordance with the Company’s travel policy and such costs shall
otherwise be incurred in accordance with such policy. The Company shall
reimburse Executive for all other ordinary and necessary business expenses
incurred by him in the performance of his duties in accordance with the
Company’s policies and procedures.


(g)Equity-Based Compensation.


(i)Equity-Based Awards. Executive shall be eligible for a grant of share option
awards, restricted share awards and other equity-based awards under the equity
incentive plan generally applicable to eligible employees of the Company
(currently the Michael Kors Holdings Limited Amended and Restated Omnibus
Incentive Plan) (the “Equity Incentive Plan”), in accordance with, and subject
to, the terms and conditions of the Equity Incentive Plan as the same may be
amended or modified by MKHL or its subsidiaries from time to time in their sole
discretion and the applicable equity award agreement. On the first business day
of the month following the Commencement Date, Executive shall receive an equity
grant valued at approximately $3,000,000 in accordance with, and subject to, the
terms and conditions of the Equity Incentive Plan. This equity grant shall be
comprised of 100% restricted share units. Commencing in June 2018, Executive
shall be considered for additional equity grants under the Equity Incentive Plan
at such times as the Company considers equity grants for comparable senior
executives and in accordance with the Company’s policies for comparable senior
executives.















--------------------------------------------------------------------------------





(ii)Effect of Termination. Except in the case of the termination of Executive
for Cause, in which case any restricted shares granted to Executive under the
Equity Plan shall be forfeited and any share options granted to Executive under
the Equity Plan shall immediately terminate (whether or not vested and/or
exercisable), any such equity awards that have become vested and/or exercisable
prior to the last day Executive is employed by the Company (the “Termination
Date”) shall remain vested and/or exercisable after the Termination Date in
accordance with the terms and conditions of the Equity Incentive Plan and/or any
applicable equity award agreement.


(h)Taxes. All payments to be made to and on behalf of Executive under this
Agreement will be subject to required withholding of federal, state and local
income and employment taxes, and to related reporting requirements.


(i)Vacations. Executive shall be entitled to a total of 4 weeks (20 days) of
paid vacation during each calendar year during the Term (which shall accrue in
accordance with the Company's vacation policy); provided, however, that such
vacations shall be taken by Executive at such times as will not interfere with
the performance by Executive of his duties hereunder.


(j)Relocation Expenses. The Company shall pay directly or reimburse Executive,
promptly after receipt from Executive of invoices or other supporting
documentation, for reasonable expenses incurred by Executive in relocating to
the New York City metropolitan area; provided that receipts or invoices for all
such expenses must be submitted by Executive to the Company for reimbursement
within a reasonable time after such expense is incurred. Any tax liability
incurred by Executive as a result of such relocation reimbursements will be paid
for by the Company. If on or before the first anniversary of the Commencement
Date Executive terminates his employment hereunder (other than for Good Reason)
or the Company terminates Executive’s employment for Cause, Executive shall
promptly repay the Company in full for the amount of such relocation expenses
actually paid by the Company.


(k)Legal Fees and Expenses. Within thirty (30) days following Executive’s
submission of his counsel’s legal bill (which shall include sufficient evidence
of the time spent and matters billed), the Company shall reimburse Executive for
all of his legal fees and expenses actually incurred related to the negotiation
of this Agreement up to $5,000. If on or before the first anniversary of the
Commencement Date Executive terminates his employment hereunder (other than for
Good Reason) or the Company terminates Executive’s employment for Cause,
Executive shall promptly repay the Company in full for the amount of such legal
fees and expenses actually reimbursed to Executive.


4.Termination of Employment.


(a)Death and Disability. Executive’s employment under this Agreement shall
terminate automatically upon his death. The Company may terminate Executive’s
employment under this Agreement if Executive is unable to perform substantially
all of the duties required hereunder due to illness or incapacity for a period
of at least ninety (90) days (whether or not consecutive) in any period of three
hundred and sixty five (365) consecutive days.


(b)Cause. The Company may terminate Executive’s employment under this Agreement
at any time with Cause. For purposes of this Agreement, “Cause” means the
occurrence of any of the following events: (i) a material breach by Executive of
his obligations under this Agreement that Executive has failed to cure (as
determined by the Company acting in good faith) within thirty (30) days
following written notice of such breach from the Company to Executive; (ii)
insubordination or a refusal by Executive to perform his duties under this
Agreement that continues for at least five (5) days after written notice from
the Company to Executive; (iii) Executive’s gross negligence, willful misconduct
or dishonesty in performing his duties hereunder or with respect to the Company
or any of its affiliates or licensees, or any of their respective businesses,
assets or employees; (iv) the commission by Executive of a fraud or theft
against the Company or any of its affiliates or licensees or his conviction for
the commission of, or aiding or abetting, a felony or of a fraud or a crime
involving moral turpitude or a business crime; or (v) the possession or use by
Executive of illegal drugs or prohibited substances, the excessive drinking of
alcoholic beverages on a recurring basis which impairs Executive’s ability to
perform his duties under this Agreement, or the appearance during hours of
employment on a recurring basis of being under the influence of such drugs,
substances or alcohol.


(c)Executive Termination Without Good Reason. Executive agrees that he shall not
terminate his employment for any reason other than Good Reason without giving
the Company at least two (2) month’s prior written notice of the effective date
of such termination. Executive acknowledges that the Company retains the right
to waive the notice requirement, in whole or in part, and accelerate the
effective date of Executive’s termination. If the Company elects to waive the
notice requirement, in whole or in part, the Company shall have no further
obligations to Executive under this Agreement other than to make the payments
specified in Section 5(a). After Executive provides a notice of termination, the
Company may, but shall not be obligated to, provide Executive with work to do
and the Company may, in its discretion, in respect of all or part of an
unexpired





--------------------------------------------------------------------------------





notice period, (i) require Executive to comply with such conditions as it may
specify in relation to attending at, or remaining away from, the Company’s
places of business, or (ii) withdraw any powers vested in, or duties assigned
to, Executive. For purposes of a notice of termination given pursuant to this
Section 4(c), the Termination Date shall be the last day of the two (2) month
notice period, unless the Company elects to waive the notice requirement as set
forth herein.


5.Consequences of Termination or Breach.


(a)Death or Disability; Termination for Cause or Without Good Reason. If
Executive’s employment under this Agreement is terminated under Section 4(a) or
4(b) or as a result of the Company or Executive giving a non-renewal notice
pursuant to Section 1, or Executive terminates his employment for any reason
other than for Good Reason, Executive shall not thereafter be entitled to
receive any compensation or benefits under this Agreement, other than (i) Base
Salary earned but not yet paid prior to the Termination Date, (ii) reimbursement
of any expenses pursuant to Section 3(e) incurred prior to the Termination Date
and (iii) vested equity in accordance with Section 3(f)(ii). For purposes of
this Agreement, “Good Reason” means (x) the significant reduction of Executive’s
duties or responsibilities relating to the position of Chief Financial Officer,
except with respect to any Company action initiated or recommended by Executive
and approved by the MKHL Board of Directors, or (y) a material breach by the
Company of its obligations under this Agreement, in each case,that it has failed
to cure (as determined by the Company acting in good faith) within thirty (30)
days following written notice of such diminution of duties or material breach
from Executive to the Company.


(b)Termination Without Cause or With Good Reason. If Executive’s employment
under this Agreement is terminated by the Company without Cause (which the
Company shall have the right to do with or without Cause at any time during the
Term) and other than under Section 4(a) or as a result of the Company giving a
non-renewal notice pursuant to Section 1, or Executive terminates his employment
for Good Reason, the sole obligations of the Company to Executive shall be (i)
to make the payments described in clauses (i) through (iii) (inclusive) of
Section 5(a), and (ii) subject to Executive providing the Company with the
release and separation agreement described below, to provide continuation of
Executive’s then current Base Salary and medical, dental and insurance benefits
by the Company for a one (1) year period commencing with the Termination Date,
which amount shall be payable in substantially equal installments in accordance
with the normal payroll practices of the Company and shall be offset by any
compensation and benefits that Executive receives from other employment
(including self-employment) during such payment period. Executive agrees to
promptly notify the Company upon his obtaining other employment or commencing
self-employment during the severance period and to provide the Company with
complete information regarding his compensation thereunder. The Company’s
obligations to provide the payments referred to in this Section 5(b) shall be
contingent upon (A) Executive having delivered to the Company a fully executed
separation agreement and release (that is not subject to revocation) of claims
against the Company and its affiliates and their respective directors, officers,
employees, agents and representatives satisfactory in form and content to the
Company’s counsel, and (B) Executive’s continued compliance with his obligations
under Section 6 of this Agreement. Executive acknowledges and agrees that in the
event the Company terminates Executive’s employment without Cause or Executive
terminates his employment for Good Reason, (1) Executive’s sole remedy shall be
to receive the payments specified in this Section 5(b) and (2) if Executive does
not execute the separation agreement and release described above, Executive
shall have no remedy with respect to such termination.


6.Certain Covenants and Representations.


(a)Confidentiality. Executive acknowledges that in the course of his employment
by the Company, Executive will receive and or be in possession of confidential
information of the Company and its affiliates, including, but not limited to,
information relating to their financial affairs, business methods, strategic
plans, marketing plans, product and styling development plans, pricing,
products, vendors, suppliers, manufacturers, licensees, computer programs and
software, and personal information regarding the Company’s personnel
(collectively, “Confidential Information”). Confidential Information shall not
include information that is: (i) generally known or available to the public or
in Executive’s possession prior to discussions relating to employment with the
Company; (ii) independently known, obtained, conceived or developed by Executive
without access to or knowledge of related information provided by the Company or
obtained in connection with Executive’s efforts on behalf of the Company, (iii)
used or disclosed with the prior written approval of the Company or (iv) made
available by the Company to the public. Executive agrees that he will not,
without the prior written consent of the Company, during the Term or thereafter,
disclose or make use of any Confidential Information, except as may be required
by law or in the course of Executive’s employment hereunder or in order to
enforce his rights under this Agreement. Executive agrees that all tangible
materials containing Confidential Information, whether created by Executive or
others which shall come into Executive’s custody or possession during
Executive’s employment shall be and is the exclusive property of the Company.
Upon termination of Executive’s employment for any reason whatsoever, Executive
shall immediately surrender to the Company all Confidential Information and
property of the Company in Executive’s possession.







--------------------------------------------------------------------------------





(b)No Hiring. During the two-year period immediately following the Termination
Date, Executive shall not employ or retain (or participate in or arrange for the
employment or retention of) any person who was employed or retained by the
Company or any of its affiliates within the one (1) year period immediately
preceding such employment or retention.


(c)Non-Disparagement. During the Term and thereafter, Executive agrees not to
disparage the Company or any of its affiliates or any of their respective
directors, officers, employees, agents, representatives or licensees and not to
publish or make any statement that is reasonably foreseeable to become public
with respect to any of such entities or persons.


(d)Copyrights, Inventions, etc. Any interest in patents, patent applications,
inventions, technological innovations, copyrights, copyrightable works,
developments, discoveries, designs, concepts, ideas and processes (“Such
Inventions”) that Executive now or hereafter during the Term may own, acquire or
develop either individually or with others relating to the fields in which the
Company or any of its affiliates may then be engaged or contemplate being
engaged shall belong to the Company or such affiliate and forthwith upon request
of the Company, Executive shall execute all such assignments and other documents
(including applications for patents, copyrights, trademarks and assignments
thereof) and take all such other action as the Company may reasonably request in
order to assign to and vest in the Company or its affiliates all of Executive’s
right, title and interest (including, without limitation, waivers to moral
rights) in and to Such Inventions throughout the world, free and clear of liens,
mortgages, security interests, pledges, charges and encumbrances. Executive
acknowledges and agrees that (i) all copyrightable works created by Executive as
an employee will be “works made for hire” on behalf of the Company and its
affiliates and that the Company and its affiliates shall have all rights therein
in perpetuity throughout the world and (ii) to the extent that any such works do
not qualify as works made for hire, Executive irrevocably assigns and transfers
to the Company and its affiliates all worldwide right, title and interest in and
to such works. Executive hereby appoints any officer of the Company as
Executive’s duly authorized attorney-in-fact to execute, file, prosecute and
protect Such Inventions before any governmental agency, court or authority. If
for any reason the Company does not own any Such Invention, the Company and its
affiliates shall have the exclusive and royalty-free right to use in their
businesses, and to make products therefrom, Such Invention as well as any
improvements or know-how related thereto.


(e)Remedy for Breach and Modification. Executive acknowledges that the foregoing
provisions of this Section 6 are reasonable and necessary for the protection of
the Company and its affiliates, and that they will be materially and irrevocably
damaged if these provisions are not specifically enforced. Accordingly,
Executive agrees that, in addition to any other relief or remedies available to
the Company and its affiliates, they shall be entitled to seek an appropriate
injunctive or other equitable remedy for the purposes of restraining Executive
from any actual or threatened breach of or otherwise enforcing these provisions
and no bond or security will be required in connection therewith. If any
provision of this Section 6 is deemed invalid or unenforceable, such provision
shall be deemed modified and limited to the extent necessary to make it valid
and enforceable.


7.Miscellaneous.


(a)Representations. The Company, MKHL and Executive each represents and warrants
that (i) it has full power and authority to execute and deliver this Agreement
and to perform its respective obligations hereunder and (ii) this Agreement
constitutes the legal, valid and binding obligation of such party and is
enforceable against it in accordance with its terms. In addition, Executive
represents and warrants that the entering into and performance of this Agreement
by him will not be in violation of any other agreement to which Executive is a
party.


(b)Notices. Any notice or other communication made or given in connection with
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand, by facsimile transmission, by email, by a nationally
recognized overnight delivery service or mailed by certified mail, return
receipt requested, to Executive or to the Company at the addresses set forth
below or at such other address as Executive or the Company may specify by notice
to the other:


To the Company:
Michael Kors (USA), Inc.
11 West 42nd Street
New York, NY 10036
Attention: Chief Executive Officer
Fax Number: 646.354.4988













--------------------------------------------------------------------------------





To MKHL:


Michael Kors Holdings Limited
33 Kingsway
London, United Kingdom
WC2B 6UF
Attention: Corporate Secretary


With a copy to:


Michael Kors (USA), Inc.
11 West 42nd Street
New York, NY 10036
Attention: General Counsel
Fax Number: 646.354.4901


To Executive: at his home address on file with the Company or to such other
address as may be provided by such notice.
    


(c)Entire Agreement; Amendment. This Agreement supersedes all prior agreements
between the parties with respect to its subject matter. This Agreement is
intended (with any documents referred to herein) as a complete and exclusive
statement of the terms of the agreement between the parties with respect thereto
and may be amended only by a writing signed by both parties hereto.


(d)Waiver. The failure of any party to insist upon strict adherence to any term
or condition of this Agreement on any occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in a writing
signed by the party to be charged with such waiver.


(e)Assignment. Except as otherwise provided in this Sections 7(e) and 2(b), this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, representatives, successors and assigns. This
Agreement shall not be assignable by Executive and shall be assignable by the
Company only to its affiliates; provided, however, that any assignment by the
Company shall not, without the written consent of Executive, relieve the Company
of its obligations hereunder.


(f)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered an original, but all of which together shall
constitute the same instrument.


(g)Captions. The captions in this Agreement are for convenience of reference
only and shall not be given any effect in the interpretation of the Agreement.


(h)Governing Law. This Agreement shall be governed by the laws of the State of
New York applicable to agreements made and to be performed in that State,
without regard to its conflict of laws principles.


(i)Arbitration. Any dispute or claim between the parties hereto arising out of,
or, in connection with this Agreement, shall, upon written request of either
party, become a matter for arbitration; provided, however, that Executive
acknowledges that in the event of any violation of Section 6 hereof, the Company
shall be entitled to obtain from any court in the State of New York, temporary,
preliminary or permanent injunctive relief as well as damages, which rights
shall be in addition to any other rights or remedies to which it may be
entitled. The arbitration shall be before a neutral arbitrator in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
and take place in New York City. Each party shall bear its own fees, costs and
disbursements in such proceeding. The decision or award of the arbitrator shall
be final and binding upon the parties hereto. The parties shall abide by all
awards recorded in such arbitration proceedings, and all such awards may be
entered and executed upon in any court having jurisdiction over the party
against whom or which enforcement of such award is sought.













--------------------------------------------------------------------------------





(j)Section 409A. It is intended that this Agreement will comply with Internal
Revenue Code Section 409A and any regulations and guidelines issued thereunder
(collectively “Section 409A”) to the extent this Agreement is subject thereto.
It is the Parties’ good faith belief that any payments or benefits provided to
Executive pursuant to this Agreement fall within an exception to Section 409A.
To the extent that this Agreement provides for any payments to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A.  If an amendment to this Agreement is necessary in
order for it to comply with Section 409A, the Parties agree to negotiate in good
faith to amend this Agreement in a manner that preserves the original intent of
the Parties to the extent reasonably possible.


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.
MICHAEL KORS (USA), INC.






By: /s/ John D. Idol
Name: John D. Idol
Title: Chairman & CEO




MICHAEL KORS HOLDINGS LIMITED






By: /s/ John D. Idol
Name: John D. Idol
Title: Chairman & CEO




        
/s/ Thomas J. Edwards, Jr.
THOMAS J. EDWARDS, JR.









